DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 11/11/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification, and the claims.
A) Regarding to the drawings, applicant has submitted a set of twelve replacement sheets contained figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12;
B) Regarding to the specification, applicant has made corrections to the specification in pages 6-9; and
C) Regarding to the claims, applicant has amended claim 1. There is not any claim being added into or canceled from the application. The pending claims are claims 1-10 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 11/11/2021 and applicant's arguments provided in the mentioned amendment, pages 8-9, have been fully considered are yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 9/7/2021, the amendments to the drawings and the specification as provided in the amendment of 11/11/2021 and applicant's arguments provided in the mentioned 
B) Regarding to the rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 9/7/2021, the rejection is repeated in the present office action. 
It is noted that applicant has not amended the claim or provided any argument to overcome the rejection of the claim under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the mentioned office action. See Amendment in pages 8-9.
C) Regarding to the rejections of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/7/2021, the amendments to the claims as provided in the amendment of 11/11/2021 have been fully considered and are sufficient to overcome the rejection of claims 1-10 for the reasons set forth in the office action of 9/7/2021.
However, the amendments to claim 1 raise new problem(s) of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to its dependent claims 9-10 as provided in the present office action.
D) Regarding to the rejection of claims 1, 4-5 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Dreyer et al (WO 99/40462) and the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US Patent No. 7,835,078) in view of Dreyer et al (WO 99/40462) as set forth in the office action of 9/7/2021, the amendments to the claims as provided in the amendment of 11/11/2021 have been fully considered but are not sufficient to overcome the rejections of the claims over the applied art. The pending claims 1-10 are 
Regarding to claim 1 as amended by the amendment of 11/11/2021, it is noted that 
applicant has amended the claims by adding the light control film comprises a plurality of alternating ribs and channels wherein each channel is partially filled with a material and each channel satisfies the condition of H/W ≥ 1 wherein H is a height and W is a width of each channel, see claim 1 on lines 3-5. However, the newly-added features related to the light control film are read over the light control film (20, 120) provided by Dreyer et al. In particular, the light control film (20, 120) comprises a plurality of alternating areas (22/122) and (24/124) wherein the areas (22/122) acts as channels and areas (24/124) acts as ribs. The support for that is found in the page 9 in which it discloses that the areas (22/122) is clear or transmissive for transmitting light and the areas (24/124) absorb or reflective light. Applicant should note that air is considered as a material and the present claim 1 does not recite any specific limitation/feature for the material in each channel.
Regarding to the condition of H/W as recited in present claim 1, it is noted that each area/channel (22/122) has a height, H, which is measured along a vertical direction and a width, W, which is measured along a horizontal direction (along the thickness of the area/channel, see figure 3, for example and as shown in the figure then H/W > 1. While the figures is not scaled; however, it would have been obvious to one skilled in the art to modify the retroreflective system provided by Dreyer et al by adjusting the dimension of each area/channel (22/122) of the light control film (20/120) by making the height, H, larger than its width, W, to increase the area of transmission for incident light.
Drawings
4.	The twelve replacement sheets contained figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12 were received on 11/11/2021. As a result of the changes to the drawings, the application now contains a total of twelve sheets of figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12  as filed on 11/11/2021 and not any sheet of drawing as filed on 5/20/2019.  The twelve replacement sheets contained figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12 as filed on 11/11/2021 are approved by the examiner.
Specification
5.         The lengthy specification which was amended by the amendment of 11/11/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
6.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the specification does not disclose/support for the feature that “the light control film is substantially transparent at the first wavelength” as claimed in the claim.
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.       Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is entirely unclear about the structure of the light control film.
In particular, the claim recites that the light control film comprises a major microstructured first surface having a plurality of alternating ribs and channels wherein each channel comprises a first material, see the claim on lines 1-4; however, in its base claim 1, the base claim 1 recites that the light control film comprises a plurality of alternating ribs and channels wherein each channel is filled with a first material, see claim 1 on lines 3-4. Thus, it is 
b) The remaining claim is dependent upon the rejected base claim and thus inherits the deficiencies thereof.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al (WO 99/40462, of record).
Dreyer et al discloses a retroreflective system. The retroreflective system (10, 110) as described in pages 7-13 and shown in figs. 1-3 comprises the following features:
a) a retroreflective surface (30, 130) for retroreflecting light; and 
b) a light control surface (20, 120) disposed on the retroreflective surface.
Regarding to the terms related to “sheet” for the retroreflective element and “film” for the light control element, such terms are read from the description of the surface of the retroreflective surface and light control surface as provided in page 28, lines 4-8.

Regarding to the condition of H/W as recited in present claim 1, it is noted that each area/channel (22/122) has a height, H, which is measured along a vertical direction and a width, W, which is measured along a horizontal direction (along the thickness of the area/channel, see figure 3, for example and as shown in the figure then H/W > 1. While the figures is not scaled; however, it would have been obvious to one skilled in the art to modify the retroreflective system provided by Dreyer et al by adjusting the dimension of each area/channel (22/122) of the light control film (20/120) by making the height, H, larger than its width, W, to increase the area of transmission for incident light.
Regarding to the features related to wavelengths and incident angles of the retroreflective system as recited in present claim 1, lines 5-8, such features are read in page 9, lines 17-30 and fig. 3. In particular, for a first wavelength and the areas (24/124) are transparent then light incident on the light control surface/film at each of a first (i.e., normal 
Regarding to the feature of present claim 4 it is noted that the light control surface/film (20/120) is substantially transparent at the first wavelength in which both areas (22/122) and (24/124) are transparent. 
Regarding to the feature of present claim 5, it is noted that the first angle of incidence is substantially equal to zero relative to a line normal to a plane of the light control film, see fig. 3 with the light numbered as “140”. 
Regarding to the feature of the present claim 7, such feature is disclosed by Dreyer et al as can be read in page 11, lines 4-9.
Regarding to the feature of present claim 8, it is noted that the light control surface/film (20, 120) comprises a plurality of spaced apart first regions (24/124) each first region having a substantially low transmission at the second, but not the first, wavelength, i.e., when the regions (24/124) are opaque.
13.       Claims 1-10, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US Patent No. 7,835,078) in view of Dreyer et al (WO 99/40462) (both of record).
Ichikawa et al discloses a reflection-type projection system. 
Regarding to the present claim 1, the reflection-type projection system as described in columns 11-16 and shown in figs. 1-5 comprises the following features:
a) a reflective layer (13) for reflecting incident light; and

The only feature missing from the reflection-type projection system provided by Ichikawa et al is that they do not disclose that the reflective layer (13) is a retroreflective layer as recited in present claim 1.  However, a reflection-type projection system having a light control film disposed on a retroreflective layer is known to one skilled in the art as can be seen in the system provided by Dreyer et al. In particular, Dreyer et al discloses a retroreflective system. The retroreflective system (10, 110) as described in pages 7-13 and shown in figs. 1-3 comprises a retroreflective surface (30, 130) for retroreflecting light, and a light control surface (20, 120) disposed on the retroreflective surface. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the reflection-type projection system provided by Ichikawa et al by using a retroreflective layer with a light control film as suggested by Dreyer et al for the purpose of controlling the light distribution to be seen by an observer to meet a particular application.
Regarding to the feature that the light control film comprises a plurality of alternating ribs and channels wherein each channel is partially filled with a material and each channel satisfies the condition of H/W ≥ 1 wherein H is a height and W is a width of each channel, see claim 1 on lines 3-5. Such features are read over the light control film (20, 120) provided by Dreyer et al. In particular, the light control film (20, 120) comprises a plurality of alternating areas (22/122) and (24/124) wherein the areas (22/122) acts as channels and areas (24/124) acts as ribs. The support for that is found in the page 9 in which it discloses that the areas (22/122) is clear or transmissive for transmitting light and the areas (24/124) absorb or 
Regarding to the condition of H/W as recited in present claim 1, it is noted that each area/channel (22/122) has a height, H, which is measured along a vertical direction and a width, W, which is measured along a horizontal direction (along the thickness of the area/channel, see figure 3, for example and as shown in the figure then H/W > 1. While the figures is not scaled; however, it would have been obvious to one skilled in the art to modify the retroreflective system provided by Dreyer et al by adjusting the dimension of each area/channel (22/122) of the light control film (20/120) by making the height, H, larger than its width, W, to increase the area of transmission for incident light.
Regarding to the features related to different wavelengths and incident angles as recited in claim 1, lines 3-6, such features are considered as a result of the retroreflective system having a light control film disposed on a retroreflective layer, see also the rejection of claims 1-10 under 35 USC 112 set forth in the present office action, and with that structure then the combined product yielded from Ichikawa et al and Dreyer et al has the same structure as claimed in the present claim and thus the combined product provided by Ichikawa et al and Dreyer et al satisfies the features recited in claim 1, lines 3-6.
Regarding to the features recited in present claims 2-3, it is noted that in column 16 and shown in figs. 4-5, the second region (12) can have different shape/configuration so that the light incident thereon and reflected from the reflective layer (13) provides different viewing angles. Regarding to the feature related to wavelengths for viewing angles, it is noted that the ambient light emitted from sun (G) is considered as light having a large spectrum/bandwidth 
Regarding to the feature recited in present claim 4, the light control film (12) of the reflection-type projection system (10) is transparent to all wavelengths of incident light.
Regarding to the feature recited in present claim 5, the light incident on the light control film (12) comprises light whose incident angle on the film (12) is zero, see fig. 1, light ray number as L2.
Regarding to the feature recited in present claim 6, such feature is read from the light incident on the film (12) as shown in fig. 1, see light ray numbered as L1.
Regarding to the feature recited in present claim 7, the retroreflective layer as disclosed by Dreyer et al comprises microsphere beads or corner cubes, see Dreyer et al in page 11. 
Regarding to features related to the structure of light control film (12) as recited in present claims 8-10, it is noted that the light control film (12) comprises a major microstructured first surface, see the surface of the film (12) facing to the reflective layer (13), wherein the surfaces comprises a plurality of spaced apart first regions (14) and second regions (12) wherein each first region (14) is in the form of a channel filled with material having a substantially low transmission at the second, but not the first, wavelength, and each second .
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872